As filed with the Securities and Exchange Commission on September 26, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:April 30, 2013 Date of reporting period:July 31, 2012 Item 1. Schedules of Investments. SiM Dynamic Allocation Diversified Income Fund Schedule of Investments July 31, 2012 (Unaudited) Shares Value EQUITIES - 8.8% Real Estate Investment Trusts - 8.8% American Capital Agency Corp. $ Annaly Capital Management, Inc. Hatteras Financial Corp. Invesco Mortgage Capital, Inc. TOTAL EQUITIES (Cost $949,891) EXCHANGE-TRADED FUNDS - 88.3% Equity ETFs - 21.1% Consumer Staples Select Sector SPDR Fund Health Care Select Sector SPDR Fund iShares Cohen & Steers Realty Majors Index Fund iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index iShares Russell 1000 Growth Index Fund iShares Russell 1000 Value Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund SPDR Barclays Capital Convertible Securities ETF SPDR S&P BRIC 40 ETF Technology Select Sector SPDR Fund Vanguard Growth ETF Vanguard Value ETF Fixed Income ETFs - 67.2% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays TIPS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital High Yield Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $10,106,239) SHORT-TERM INVESTMENTS - 3.7% Fidelity Institutional Money Market Portfolio - Class I, 0.18% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $445,457) Total Investments in Securities (Cost ($11,501,587) - 100.8% Liabilities in Excess of Other Assets - (0.8)% ) NET ASSETS - 100.0% $ ETF - Exchange-Traded Fund (a) Rate shown is the 7-day yield as of July 31, 2012. SiM Dynamic Allocation Balanced Income Fund Schedule of Investments July 31, 2012 (Unaudited) Shares Value EQUITIES - 5.5% Real Estate Investment Trusts - 5.5% American Capital Agency Corp. $ Annaly Capital Management, Inc. Hatteras Financial Corp. Invesco Mortgage Capital, Inc. TOTAL EQUITIES (Cost $491,899) EXCHANGE-TRADED FUNDS - 91.5% Equity ETFs - 62.6% Consumer Staples Select Sector SPDR Fund Health Care Select Sector SPDR Fund iShares Cohen & Steers Realty Majors Index Fund iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index iShares Russell 1000 Growth Index Fund iShares Russell 1000 Value Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund SPDR Barclays Capital Convertible Securities ETF SPDR S&P BRIC 40 ETF Technology Select Sector SPDR Fund Vanguard Growth ETF Vanguard Value ETF Fixed Income ETFs - 28.9% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays TIPS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital High Yield Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $8,620,984) SHORT-TERM INVESTMENTS - 3.3% Fidelity Institutional Money Market Portfolio - Class I, 0.18% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $323,722) Total Investments in Securities (Cost ($9,436,605) - 100.3% Liabilities in Excess of Other Assets - (0.3)% ) NET ASSETS - 100.0% $ ETF - Exchange-Traded Fund (a) Rate shown is the 7-day yield as of July 31, 2012. SiM Dynamic Allocation Equity Income Fund Schedule of Investments July 31, 2012 (Unaudited) Shares Value EQUITIES - 4.4% Real Estate Investment Trusts - 4.4% American Capital Agency Corp. $ Annaly Capital Management, Inc. Hatteras Financial Corp. Invesco Mortgage Capital, Inc. TOTAL EQUITIES (Cost $916,602) EXCHANGE-TRADED FUNDS - 93.4% Equity ETFs - 81.4% Consumer Staples Select Sector SPDR Fund Health Care Select Sector SPDR Fund iShares Cohen & Steers Realty Majors Index Fund iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index iShares Russell 1000 Growth Index Fund iShares Russell 1000 Value Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund SPDR Barclays Capital Convertible Securities ETF SPDR S&P BRIC 40 ETF Technology Select Sector SPDR Fund Vanguard Growth ETF Vanguard Value ETF Fixed Income ETFs - 12.0% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays TIPS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital High Yield Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $20,773,791) SHORT-TERM INVESTMENTS - 2.5% Fidelity Institutional Money Market Portfolio - Class I, 0.18% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $594,460) Total Investments in Securities (Cost ($22,284,853) - 100.3% Liabilities in Excess of Other Assets - (0.3)% ) NET ASSETS - 100.0% $ ETF - Exchange-Traded Fund (a) Rate shown is the 7-day yield as of July 31, 2012. SiM Dynamic Allocation Funds Notes to Schedule of Investments July 31, 2012 (Unaudited) Note 1 – Securities Valuation The SiM Dynamic Allocation Funds’ (the “Funds”) investments in securities are carried at their fair value. Equity securities, including common stocks, REITs, and exchange-traded funds, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board of Trustees (the “Board”) has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of July 31, 2012: SiM Dynamic Allocation Diversified Income Fund Level 1 Level 2 Level 3 Total Equities Real Estate Investment Trusts $ $
